United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., claiming as guardian of A.V. (son of R.V.),
Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1671
Issued: November 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2017 appellant, through counsel, filed a timely appeal from an April 10, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to
survivor’s benefits on behalf of the deceased employee’s son.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as presented in the Board’s
prior decision are incorporated herein by reference. The relevant facts are as follows.
On June 6, 2014 appellant filed a claim for compensation by widow, widower, and/or
children (Form CA-5) in her capacity as mother and guardian of the minor son of the deceased
employee. She claimed that the employee’s death on February 10, 2012 was causally related to
his work as a correctional officer for the employing establishment.4 The record contains an
amended certificate of death, issued by Santa Barbara County on March 19, 2012, listing the
employee’s immediate cause of death on February 10, 2012 (estimated time, 7:36 a.m.) as
“gunshot wound of head,”5 The manner of death as “suicide,” and “other significant conditions”
as depression, bipolar disorder, and paranoia.6
In an undated statement received by OWCP on June 9, 2014, appellant indicated that she
was the mother of the employee’s minor son who was born on April 9, 2006. She noted that she
moved with her son to Wyoming in March 2011 and later divorced the employee, but that she still
remained good friends with the employee and talked with him nearly every day. Appellant asserted
that, beginning in approximately May 2011, the employee repeatedly told her that he was afraid
of what might happen to him at work. The employee told her that he found a weapon with his
name on it, which was not his weapon, and kept saying, “They’re going to kill me,” referring to
people at the prison. Appellant noted that the employee had been receiving treatment in 2011 for
emotional problems.
In an undated statement received by OWCP on June 9, 2014, the employee’s stepmother
indicated that in August 2011, after his divorce, the employee came to live with her, his father, and
his brother and sister. She noted that the employee was saddened by losing his son and by his
girlfriend making him move out of the residence they shared. The employee’s stepmother advised
3

Docket No. 15-0905 (issued September 19, 2016).

4

Appellant indicated on the form that she was not living with the employee at the time of his death. Other
documents of record, including marriage and birth certificates, show that the minor son was born to appellant and the
employee while they were married. Divorce papers for appellant and the employee were filed in April 2011 and were
finalized in August 2011. The employee worked as a correctional officer at the time of his death.
5

The description of how the injury occurred was listed as “decedent shot himself in the head with a handgun.”

6

A March 29, 2012 coroner’s report indicated that on February 10, 2012 the employee committed suicide at work
with a prison-issued weapon. The report contained statements from several people, including the employee’s mother
who indicated that he was being treated for depression related to his divorce, his girlfriend who noted that he had
commented on “having problems at work,” and his psychiatrist who indicated that he displayed signs of paranoia by
reporting that unspecified people were out to get him. A March 2, 2012 toxicology report showed post-death positive
findings for caffeine, nicotine/cotinine, and Olanzapine (an anti-psychotic medication).

2

that the employee reported being harassed and threatened at work by two coworkers, one of whom
caused him to be very afraid, and that agents from the Federal Bureau of Investigation (FBI) and
Immigration and Customs Enforcement (ICE) were following him and calling him. She noted that
one night in October 2011 the employee came home and told his brother that a “hit” had been
placed on him and that a Washington, DC, gang tried to kill him. The employee reported that he
proceeded to lock up a prisoner in a cell and was then cornered in the cell by six Washington, DC
gang members, one of whom was crouched down with a weapon. The employee’s stepmother
noted that the employee advised that, before the gang members harmed him, a prisoner (whom the
employee previously protected against guards) came into the cell, called off the gang members,
and yelled, “Remember, I saved you.” She indicated that the employee claimed to have hit the
panic button to call for backup, but that no one came and that, the next evening when he was off
on sick leave, a fellow guard told him that they found a plexiglass shank “on the keyboard by [his]
office.”
Counsel produced a document entitled “Cast of Characters” detailing incidents and
conditions at work between 2009 and 2012 that appellant believed contributed to the employee’s
suicide. The document indicated that, on December 3, 2009, the employee assisted two officers
who were handcuffing an inmate, on August 10, 2010, he was threatened by a coworker who stated
that he would assault him when he saw him downtown, on August 15, 2010, the same coworker
stared at him threateningly and told him that he and another coworker would be waiting for him in
the parking lot;7 and on September 29, 2011 the employee found a knife in a lockbox in his unit at
work and called for assistance. The summary document noted that, on an unspecified date in
October 2011, several prisoners cornered and attacked the employee. The employee allegedly
pressed a panic button, but did not receive immediate assistance. It was indicated that a prisoner
saved the employee by calling off the attack after the employee reminded him of a favor he had
done for him and that the employee believed that the attack was a “set-up.” The document noted
that a plexiglass knife was later found near the employee’s office and that, on unspecified dates in
October 2011, the prisoner who saved the employee from attack was beaten by prison guards and
transferred to another location shortly thereafter.8
The record contains a photocopy of a photograph of an object identified as a homemade
weapon comprised of two pieces of plexiglass (approximately five-and-a-half inches long) fused
together and sharpened on one end. The document indicates that the weapon was found on
October 5, 2011 in the F-Unit on top of the D-Range lock box.
The record contains notes of sessions conducted by the employee’s marriage and family
therapist. On October 17, 2011 the therapist indicated that the employee had reported that he had
a traumatic incident at work approximately two and half weeks prior and that he thought he was
going to get killed. She noted that the employee reported that he had been cornered by inmates in
7
The document indicated that, on an unspecified date in September 2010, the coworker repeated his threats and
that, on an unspecified date in November 2010, the coworker’s wife told the employee that the coworker intended to
provoke him at work.
8

Counsel indicated that in December 2011 appellant filed a workers’ compensation claim with OWCP. However,
he later acknowledged in an August 26, 2014 letter to OWCP that he could find no evidence that appellant filed a
workers’ compensation claim at any time.

3

a cell and that people were “messing [with] him” at work. The employee also indicated that his
divorce had been finalized several months prior and that his ex-wife got full custody of their child
using “phoney” documents.
In a report dated October 20, 2011, Dr. Steven K. Yao, an attending Board-certified
emergency medicine physician, indicated that the employee presented with a chief complaint of
paranoia and reported symptoms of gradual onset within the past four days. He noted that the
employee believed that there was a “hit on his life” from a man in prison and that he had been
followed by the FBI and the U.S. Secret Service for the past four days. The employee also noted
that “other individuals” informed him that the FBI would stop following him if he went to the
hospital. Dr. Yao indicated that the employee did not display suicidal ideation, but that he
exhibited evidence of acute psychosis characterized by paranoid delusions. The employee
voluntarily admitted himself to the hospital and was given medication. In medical records dated
October 20 and 21, 2011, the employee reported that he was having frequent flashbacks to a prison
incident two weeks prior “where his safety and the safety of his unit was [sic] compromised.” He
also asserted that an inmate put a “hit on me on the street,” that a friend was told by the FBI that
there was a “hit on me,” and that he was subjected to camera surveillance at a friend’s house and
followed by the U.S. Secret Service. The records show that he tested positive for marijuana and
amphetamines. A hospital discharge summary dated October 23, 2011 contained the diagnosis of
bipolar I disorder, most recent episode mixed, severe with psychotic features.9
In reports from late-October 2011, Dr. Angeline Y. DeGuzman, an attending Boardcertified psychiatrist, noted that the employee claimed to have had flashbacks from an incident at
work. The employee felt that he was being watched at work and reported that a knife was found
in his unit on September 29, 2011. On October 27, 2011 Dr. DeGuzman diagnosed bipolar I
disorder, most recent episode manic with psychotic features, rule out alcohol and cannabis abuse.
In an October 31, 2011 note, Dr. DeGuzman related that, in the beginning of October 2011,
the employee alleged to have been cornered in a cell when getting bags from an inmate and the
other prisoners gave him the “death look.” The employee indicated that he was able to leave
unharmed, but that his “gripe” was that he was left alone in a cell block (with no lock down) and
he felt that he could have been killed.10
In a report May 22, 2014, produced after the employee’s death, Dr. Seth Bricklin, a clinical
psychologist, who evaluated the case postmortem at the request of counsel, interpreted the
evidence of record to show that a “precipitating event” led to the employee’s mental health
diagnosis, ultimately causing his suicide. The precipitating event occurred in early October 2011
when the employee was cornered by several prisoners and, as the prisoners were closing in and
about to attack, another prisoner intervened and stopped the attack. Dr. Bricklin diagnosed the
9
The discharge summary noted that the employee felt that the FBI had been following him and reported that his
symptoms especially worsened after “an incident at work when he had unsafe interactions with prisoners.”
10

In a November 7, 2011 note, the employee’s therapist noted that the employee believed that prison officials were
monitoring him and, in other notes from mid to late 2011, he mentioned “his incident” or “precipitating event.” The
therapist advised on December 17, 2011 that the employee had shown improvement with treatment and was cleared
to return to work.

4

employee as having chronic post-traumatic stress syndrome (PTSD) prior to his February 10, 2012
death and indicated, “In my opinion, the [precipitating event], which occurred while [the
employee] was performing his work duties, caused his diagnosis of PTSD. Furthermore, the
impairment caused by his diagnosis of PTSD was the primary cause of his suicide.” Dr. Bricklin
opined that, while there were several stressors that may have impacted the employee’s functioning
(i.e., the separation from his son, break-up with his girlfriend, and reported cannabis use), none of
them were sufficient to break the chain of causation between the precipitating event and his suicide.
In a June 12, 2014 development letter, OWCP requested that appellant submit additional
factual and medical evidence/information in support of her claim for survivor’s benefits, including
a description of the employee’s activities and symptoms for the week prior to his death, medical
records regarding previous treatment for similar symptoms, and a comprehensive narrative
medical report from a treating physician providing a reasoned opinion on the cause of the
employee’s death. It afforded her 30 days to respond.11 On June 30, 2014 OWCP received the
June 12, 2014 letter back with the notation, “Return to sender, attempted -- not known, unable to
forward.”
OWCP also sent a July 31, 2014 letter to the employing establishment requesting
information about the employee’s work, including information about any aspects of the
employee’s work that could be perceived as stressful (e.g., overtime, deadlines, quotas, travel,
intense assignments, and any conflict between the employee and coworkers or supervisors). It
requested that the employing establishment advise whether appellant had filed a stress claim prior
to his death.12 OWCP afforded the employing establishment 30 days to respond, but there is no
indication in the current case record that the employing establishment responded to the letter.
On August 11, 2014 counsel provided OWCP with a new address for appellant.
In a second development letter of August 14, 2014 sent to this new address, OWCP
requested that appellant submit additional factual and medical evidence/information in support of
her claim for survivor’s benefits, including any written statements the employee made about his
mental condition and incidents at work which influenced his medical condition, statements from
witnesses involved in any claimed incidents, and copies of grievances/complaints the employee
filed with respect to any such matters. It afforded her 30 days to respond.
In a separate letter dated August 14, 2014, OWCP requested that the employing
establishment provide information similar to that requested in its July 31, 2014 letter. It afforded
the employing establishment 30 days to respond.13
OWCP sent the letter to appellant’s address of record at the time. The letter contained a notation, “NOTE TO
THE EMPLOYER: Please provide all available assistance to the claimant to obtain the supporting documentation
necessary to facilitate this claim.” OWCP also sent a copy of the letter to an address for the employing establishment
that appellant listed on the Form CA-5 she filed on June 6, 2014 for survivor’s benefits.
11

12

For the July 31, 2014 letter, OWCP again used the address for the employing establishment that appellant listed
on her Form CA-5.
13
For the August 14, 2014 letter, OWCP again used the address for the employing establishment that appellant
listed on her Form CA-5.

5

In an August 26, 2014 letter, counsel indicated that he was unable to obtain any further
witness statements regarding the employee’s work situation prior to his death on
February 10, 2012. He advised that he believed that one of the employee’s medical records
referenced the filing of an unspecified claim, but he could not find any evidence that appellant
filed a workers’ compensation claim with OWCP. Counsel advised that the reference most likely
referred to a veteran’s application for compensation and/or pension.
By decision dated September 22, 2014, OWCP denied appellant’s claim for survivor’s
benefits on behalf of the deceased employee’s son because she had failed to establish any
compensable employment factors that could have caused an emotional condition that led to the
employee’s suicide on February 10, 2012. It noted that, while various workplace incidents were
alleged, “the specific incident of being cornered by inmates in October 2011 was not verified by
any of the evidence received in file.” OWCP noted, “The employing [establishment] has not
confirmed that the alleged harassment took place nor has other corroborating evidence been
received in file, such as statements from coworkers who witnessed the harassment, a workers’
compensation claim made by the decedent prior to his death, or findings of an agency/board/
arbitrator/investigative report….”
Appellant appealed her case to the Board and, in a September 19, 2016 decision,14 the
Board set aside OWCP’s September 22, 2014 decision and remanded the case for further
development. The Board found that OWCP had not properly developed appellant’s claim for
survivor’s benefits on behalf of the deceased employee’s son. The Board indicated that appellant
alleged that numerous work factors between 2009 and 2012 caused the employee to develop an
emotional condition that led to his suicide, but that OWCP had not adequately developed the record
regarding these allegations. The Board directed OWCP, on remand, to obtain additional
information from the employing establishment, including information about the employee’s
alleged work and incidents or conditions that might have caused him stress prior to his death on
February 10, 2012. The Board directed OWCP, after carrying out such development, to issue a de
novo decision regarding appellant’s claim for survivor’s benefits which contained adequate facts
and findings.
On remand OWCP sent a November 8, 2016 letter to the employing establishment again
requesting information about the employee’s work and incidents or conditions that might have
caused him stress. It requested that the employing establishment provide information similar to
that requested in its letters sent on July 31 and August 14, 2014.15 OWCP afforded the employing
establishment 30 days to respond. On December 1, 2016 it received the November 8, 2016 letter
back with the notation, “Return to sender, not deliverable as addressed, unable to forward.”16

14

See supra note 3.

15
OWCP used an address for the employing establishment that appellant listed on the Form CA-5 she filed on
June 6, 2014 for survivor’s benefits.
16

OWCP had also sent the letter to counsel at his address of record and to appellant at the outdated address used
for the June 12, 2014 letter. It is unclear whether the letter was received back on December 1, 2016 due to an improper
address pertaining to the employing establishment, counsel, or appellant.

6

OWCP also sent a November 29, 2016 letter to the employing establishment requesting
that it respond to additional questions about stressors the employee might have encountered at
work.17 It afforded the employing establishment 30 days to respond. On December 19, 2016
OWCP received the November 29, 2016 letter back with the notation, “Return to sender, not
deliverable as addressed, unable to forward.”18
By decision dated April 10, 2017, OWCP denied appellant’s claim for survivor’s benefits
for the benefit of the deceased employee’s son because she had failed to establish any compensable
employment factors that could have caused an emotional condition that led to the employee’s
suicide on February 10, 2012. It noted that, while various workplace harassment incidents were
“indicated by the decedent in medical evidence and witness statements on file,” the specific
incident of being cornered by inmates in October 2011 was not verified by any of the evidence
received in file. OWCP indicated, “The employing [establishment] has not confirmed that the
alleged harassment took place nor has other corroborating evidence been received in file, such as
statements from coworkers who witnessed the harassment, a workers’ compensation claim made
by the decedent prior to his death, or findings of an agency/board/arbitrator/investigative report,
[Equal Employment Opportunity Commission], or grievance, etc.”
LEGAL PRECEDENT
A claimant for survivor’s benefits has the burden of proof to establish by the weight of the
reliable, probative, and substantial evidence that the employee’s death was causally related to his
or her employment.19 To establish his or her claim that a deceased employee sustained stress in
the performance of duty, which precipitated his or her death, a claimant must submit the following:
(1) factual evidence identifying and supporting employment factors or incidents alleged to have
caused or contributed to his or her condition; (2) rationalized medical evidence establishing that
his or her death was due to or aggravated by an emotional reaction; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his or her death.”20
Appellant has the burden of proof to establish by a preponderance of the reliable, probative,
and substantial evidence the existence of a causal relationship between the employee’s death by
suicide and factors of his or her federal employment.21 The suicide itself must arise out of the
employee’s assigned duties to such an extent as to be regarded as arising out of and in the course
of employment.22 In determining whether an employee’s suicide is causally related to factors of
17

OWCP again used the address for the employing establishment that appellant listed on the Form CA-5.

18

OWCP had also sent the letter to counsel at his address of record and to appellant at the outdated address used
for the June 12, 2014 letter. It is unclear whether the letter was received back on December 19, 2016 due to an
improper address pertaining to the employing establishment, counsel, or appellant.
19

L.R. (E.R.), 58 ECAB 369 (2007).

20

See Martha L. Watson, 46 ECAB 407 (1995).

21

Rosita Mahana (Wayne Mahana), 53 ECAB 503 (2002).

22

Id.

7

his or her federal employment, OWCP has adopted the chain of causation test.23 OWCP’s Federal
(FECA) Procedure Manual explains that all suicide claims are not precluded by 5 U.S.C.
§ 8102(a)(2)24 and provides, “[C]ompensation can be paid if the job-related injury (or disease) and
its consequences directly resulted in the employee’s domination by a disturbance of the mind and
loss of normal judgment which, in an unbroken chain, resulted in suicide.”25 Under the chain of
causation test, OWCP’s Federal (FECA) Procedure Manual provides that, if the injury and its
consequences directly resulted in a mental disturbance, or physical condition which produced a
compulsion to commit suicide, and disabled the employee from exercising sound discretion or
judgment so as to control that compulsion, then the test is satisfied and the suicide is
compensable.26 OWCP’s Federal (FECA) Procedure Manual adds that, for the suicide to be
compensable, the chain of causation from the injury to the suicide must be unbroken.27
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,28 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within coverage
under FECA.29 Where the claimed condition results from an employee’s emotional reaction to his
or her regular or specially assigned duties or to a requirement imposed by the employment, the
condition comes within the coverage of FECA.30 A claimant must support his or her allegations
with probative and reliable evidence. Personal perceptions alone are insufficient to establish an
employment-related emotional condition.31
In cases involving emotional or stress-related conditions, the Board has held that when
working conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship and which working conditions are not deemed factors of
23

Id.

24

Section 8102(a)(2) of FECA precludes payment of compensation for disability or death sustained in the
performance of duty where the injury or death is caused by the employee’s intention to bring about the injury or death
of himself, herself, or another. See 5 U.S.C. § 8102(a)(2).
25

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.15 (September 1995).

26

Id. at Chapter 2.804.15b(2).

27

Id. at Chapter 2.804.15b(3).

28

28 ECAB 125 (1976).

29

See Robert W. Johns, 51 ECAB 137 (1999).

30

L.S., Docket No. 16-0769 (issued July 11, 2016).

31

Roger Williams, 52 ECAB 468 (2001). For harassment to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in fact, occur. James E.
Norris, 52 ECAB 93 (2000).

8

employment and may not be considered.32 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, OWCP must base its decision on an analysis of the medical evidence.33
OWCP’s Federal (FECA) Procedure Manual provide that, if an employing establishment
fails to respond to a request for comments on a claimant’s allegations, OWCP’s claims examiner
may usually accept the claimant’s statements as factual. However, acceptance of the claimant’s
statements as factual is not automatic in the absence of a reply from the employing establishment,
especially in instances where performance of duty is questionable. OWCP’s Federal (FECA)
Procedure Manual further notes that the Board has consistently held that allegations unsupported
by probative evidence are not established and that OWCP’s claims examiner should consider the
totality of the evidence and evaluate any inconsistencies prior to making a determination.34
ANALYSIS
The Board finds that the case is not in posture for decision.
On June 6, 2014 appellant filed a claim for compensation by widow, widower, and/or
children (Form CA-5) in her capacity as mother and guardian of the minor son of the deceased
employee. She claimed that the employee’s February 10, 2012 death by suicide was due to an
emotional condition caused by incidents and conditions related to his job as a correctional officer
for the employing establishment. Appellant claimed that numerous work factors between 2009
and 2012, including an incident when the employee was attacked by inmates in October 2011,
caused him to develop an emotional condition that led to his suicide. She submitted medical
reports in which some of the claimed factors were discussed, including medical reports of
treatment of the employee shortly before he died.
In a September 19, 2016 decision, the Board set aside OWCP’s September 22, 2014
decision and remanded the case for further development. The Board found that OWCP had not
properly developed appellant’s claim for survivor’s benefits on behalf of the deceased employee’s
son. The Board indicated that appellant alleged that numerous work factors between 2009 and
2012 caused the employee to develop an emotional condition that led to his suicide, but that OWCP
had not adequately developed the record regarding these allegations. The Board directed OWCP,
on remand, to obtain additional information from the employing establishment, including
information about the employee’s alleged work and incidents or conditions that might have caused
him stress prior to his death on February 10, 2012. The Board directed OWCP, after carrying out
such development, to issue a de novo decision regarding appellant’s claim for survivor’s benefits
which contained adequate facts and findings.

32

Dennis J. Balogh, 52 ECAB 232 (2001).

33

Id.

34
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5d(1)
(June 2011). See also R.B., Docket No. 14-1663 (issued September 29, 2015) (citing Chapter 2.800.5d(1)).

9

On remand OWCP sent a November 8, 2016 letter to the employing establishment
requesting information about possible stressors at the employee’s work. It afforded the employing
establishment 30 days to respond. On December 1, 2016 OWCP received the November 8, 2016
letter back with the notation, “Return to sender, not deliverable as addressed, unable to forward.”
It also sent a November 29, 2016 letter to the employing establishment requesting information
about possible stressors at the employee’s work. OWCP again afforded the employing
establishment 30 days to respond. On December 19, 2016 it received the November 29, 2016 letter
back with the notation, “Return to sender, not deliverable as addressed, unable to forward.” The
Board notes that, after the November 9 and 29, 2016 development letters were returned, OWCP
did not conduct any further evidentiary development to obtain additional relevant evidence.
In its April 10, 2017 decision, OWCP denied appellant’s survivor benefits claims because
she had failed to establish any compensable employment factors that could have caused an
emotional condition that led to the employee’s suicide on February 10, 2012. In reaching this
determination, it indicated that, “The employing [establishment] has not confirmed that the alleged
harassment took place nor has other corroborating evidence been received in file, such as
statements from coworkers who witnessed the harassment, a workers’ compensation claim made
by the decedent prior to his death, or findings of an agency/board/arbitrator/investigative report,
EEO, or grievance, etc.” OWCP emphasized that appellant had not established “the specific
incident of being cornered by inmates in October 2011,” but it did not make any further specific
findings regarding the numerous employment factors appellant alleged the employee was exposed
to between 2009 and 2012.
The Board finds that OWCP has not fully developed appellant’s claim for survivor’s
benefits on behalf of the deceased employee’s son and, therefore, the case shall again be remanded
to OWCP for further development. Appellant alleged that numerous work factors between 2009
and 2012 caused the employee to develop an emotional condition that led to his suicide, but OWCP
has not adequately developed the claim regarding these specific allegations. In sending
development letters to the employing establishment, including those sent on November 8 and 29,
2016, OWCP used an address appellant listed on the Form CA-5 she filed on June 6, 2014 for
survivor’s benefits. As noted, these letters were returned to OWCP as undeliverable. On remand
it should verify the proper address for obtaining additional evidence from the employing
establishment necessary for development of the present claim and should take additional
appropriate steps for obtaining such evidence.
In addition, the Board notes that OWCP’s April 10, 2017 decision does not contain
significantly greater discussion of appellant’s claimed employment factors than OWCP’s
September 22, 2014 decision that the Board found deficient in its prior decision.
For these reasons, the case will be remanded to OWCP for further development to include
obtaining additional information from the employing establishment regarding the alleged workrelated incidents or conditions that might have caused him stress prior to his death on
February 10, 2012.35 After carrying out such further development, OWCP shall issue a de novo

35

See G.V., Docket No. 15-1899 (issued February 11, 2016); T.M., Docket No. 14-1631 (issued December 2, 2014).

10

decision, containing adequate findings of fact and a statement of reasons, with respect to
appellant’s claim for survivor’s benefits on behalf of the deceased employee’s son.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2017 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded to OWCP for further action
consistent with this decision.
Issued: November 6, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

